Citation Nr: 0032857	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 
1998 for the assignment of a 30 percent disability evaluation 
for service-connected right clavicle fracture residuals.

2.  Entitlement to an increased evaluation for service-
connected right clavicle fracture residuals from June 8, 
1998, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1973.

This appeal arose from a May 1999 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased the disability 
evaluation assigned to the service-connected right clavicle 
fracture residuals to 30 percent, effective June 8, 1998.

In his June 1998 claim, the veteran requested that the issue 
of entitlement to service connection for the residuals of an 
injury to the ribs be reopened.  This issue has not been 
addressed by the RO, and is referred to them for further 
development. 

The issue of entitlement to an increased evaluation for the 
clavicle fracture residuals from June 8, 1998 will be subject 
to the attached remand.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for his 
service-connected right clavicle residuals was received on 
June 8, 1998.

2.  The evidence of record indicates that entitlement to an 
increased evaluation was not factually ascertainable prior to 
June 8, 1998.


CONCLUSION OF LAW

Under governing law, the effective date of the award of the 
30 percent disability evaluation for the service-connected 
right clavicle fracture residuals is June 8, 1998.  38 C.F.R. 
§§ 3.400, 3.400(o)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date of a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2000).  
According to 38 C.F.R. § 3.400(o)(2) (2000), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date; otherwise, the date of receipt of the claim.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held in Servello v. 
Derwinski, 3 Vet. App. 196 (1992), that the Board must look 
at all communications that can be interpreted as a claim for 
an increased rating, as well as the evidence of record, and 
determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.

According to the applicable criteria, limitation of motion of 
the major arm to the shoulder level warrants the assignment 
of a 20 percent disability evaluation.  A 30 percent 
disability evaluation requires that motion of the arm be 
limited to midway between the side and shoulder level; a 40 
percent evaluation requires motion limited to 25 degrees from 
the side.  38 C.F.R. Part 4.71a, Code 5201 (2000).  A 30 
percent evaluation is also warranted for favorable ankylosis 
of the scapulohumeral articulation of the major extremity.  
Ankylosis is considered to be favorable when abduction is 
possible to 60 degrees and the individual can reach his or 
her mouth and head.  38 C.F.R. Part 4.71a, Code 5200 (2000).

The veteran had originally filed his claim for service 
connection for the residuals of a right clavicle fracture in 
1993.  Service connection was granted and he disagreed with 
the disability evaluation assigned.  In December 1996, the 
Board denied entitlement to an increased evaluation.  The 
veteran did not file a motion of reconsideration of this 
decision, nor did he appeal the decision to the Court.  Thus, 
this decision became final.  See 38 U.S.C.A. § 7104(b) (West 
1991).  On April 18, 1997, a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), was received.  In the comments area, 
he indicated that the range of motion of the right arm was 
down to "40% flexation..."  This statement could be construed 
as a claim for entitlement to an increased evaluation and 
appears to have been considered as such by the RO which, 
following a June 1997 VA examination, confirmed and continued 
the 20 percent disability evaluation assigned to the clavicle 
fracture residuals in a rating action issued in August 1997.  
He was notified of this decision on August 18, 1997.  
However, the veteran failed to submit any statement that 
could be construed as a notice of disagreement with the 
August 1997 denial.  Instead, on June 8, 1998, his 
representative submitted a statement "IN SUPPORT OF CLAIM 
FOR RIGHT SHOULDER."  Attached to this statement, was a 
letter from the veteran requesting that his right shoulder 
claim be "reopened."  Therefore, the Board concludes that 
this statement was a new request for an increased evaluation 
for the service-connected right clavicle fracture residuals.  
As a consequence, it is found that the veteran's claim was 
received on June 8, 1998, and no earlier.

The evidence of record during the one year prior to the June 
8, 1998 claim consisted of the June 1997 VA examination 
report.  The objective examination noted that the right 
clavicle has displayed good muscular development.  There was 
a mild residual deformity noted at the middle site of the 
right clavicle.  Range of motion of the thoracic scapular 
area, which included abduction of the humerus, was within 
normal limits.  Flexion was to 110 degrees, with complaints 
of pain; elevation was to 85 degrees, with complaints of 
pain; external rotation was to 10 degrees; and internal 
rotation was to 45 degrees.  No abnormalities were seen.  On 
palpation, tenderness was noted to the subdeltoid bursa.  
Reflexes were normal.  An x-ray showed an old healed fracture 
of the right clavicle with a mild residual deformity; the x-
ray of the right shoulder revealed no significant 
osteoarthritic changes.  The diagnoses were old healed 
fracture of the right clavicle with mild residual deformity 
and right shoulder chronic bursitis.

After a careful review of the evidence of record, it is found 
that the evidence that was in the claims folder one year 
prior to the June 8, 1998 claim for an increased evaluation 
for the right clavicle fracture residuals did not warrant the 
assignment of an evaluation in excess of 20 percent.  The 
objective evidence of record, namely the June 1997 VA 
examination, did not show that motion of the right arm was 
limited to midway between the side and the shoulder level.  
Nor did this evidence show favorable ankylosis of the 
scapulohumeral articulation.  Therefore, it is determined 
that the objective evidence did not show that it was 
factually ascertainable prior to June 8, 1998, the date of 
receipt of the claim, that the veteran was entitled to a 30 
percent evaluation for the service-connected right clavicle 
fracture residuals.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for the assignment of a 30 percent disability 
evaluation for the service-connected right clavicle fracture 
residuals.  38 C.F.R. §§ 3.400, 4.71a, Codes 5200, 5201 
(2000). 


ORDER

Entitlement to an effective date earlier than June 8, 1998 
for the assignment of the 30 percent disability evaluation 
for the service-connected right clavicle fracture residuals 
is denied.


REMAND

The veteran has claimed that his right clavicle fracture 
residuals are more disabling than the current disability 
evaluation would suggest.  He has asserted that he suffers 
from constant pain.  He has also stated that the limitation 
of motion he experiences prevents his employment.

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court) 
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  The Board finds that 
the current appeal must be remanded to schedule a similar 
examination of the veteran's right shoulder disability.  

The evidence also suggests that the veteran has continued to 
seek treatment for his shoulder from VA.  Therefore, it is 
found that the RO should ascertain whether there are 
additional VA treatment records available for review.

The veteran has repeatedly stated that his right shoulder 
disability has progressed to the point that he can no longer 
work.  However, there is no indication that the RO considered 
submitting this case to the Under Secretary for Benefits or 
to the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Columbia, 
Missouri, VA Medical Center and request 
that they provide copies of the veteran's 
treatment records from June 1998 to the 
present.  If there are no records 
available, it should be so stated for the 
record.

2.  Once the above-requested development 
has been completed, the RO should provide 
the veteran a complete VA orthopedic 
examination in order to fully assess the 
current nature and degree of severity of 
the right clavicle fracture residuals.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the right shoulder.  The examiner must 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
shoulder joint is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  The RO should rule on whether or not 
submission of the veteran's claim to the 
appropriate authority for consideration 
of an extraschedular evaluation for the 
service-connected right clavicle fracture 
residuals pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) is appropriate.

5.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the right clavicle 
fracture residuals.  If the decision 
remains adverse to the appellant, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JOHN L. PRICHARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



